EXECUTION COPY


--------------------------------------------------------------------------------


CREDIT AGREEMENT


dated as of


August 3, 2005


between


XL CAPITAL LTD,
X.L. AMERICA, INC., XL INSURANCE (BERMUDA) LTD and XL RE LTD,
as Borrowers and Guarantors,

 

and


BEAR STEARNS CORPORATE LENDING INC.,
as Lender

_____________

$100,000,000
_____________



--------------------------------------------------------------------------------



TABLE OF CONTENTS

   

 
Page 
ARTICLE I 
1 

DEFINITIONS
1     
SECTION  1.01. 
  Defined Terms  1     
SECTION  1.02. 
  Terms Generally  13     
SECTION  1.03. 
  Accounting Terms; GAAP and SAP  14 
ARTICLE II 
14   
THE CREDITS
14     
SECTION  2.01. 
  Loans and Borrowings  14     
SECTION  2.02. 
  Requests for Borrowings  15     
SECTION  2.03. 
  Funding of Borrowings  16     
SECTION  2.04. 
  Interest Elections  17     
SECTION  2.05. 
  Termination and Reduction of the Commitments  18     
SECTION  2.06. 
  Repayment of Loans; Evidence of Debt  18     
SECTION  2.07. 
  Prepayment of Loans  19     
SECTION  2.08. 
  Fees  20     
SECTION  2.09. 
  Interest  20     
SECTION  2.10. 
  Alternate Rate of Interest  21     
SECTION  2.11. 
  Increased Costs  21     
SECTION  2.12. 
  Break Funding Payments  22     
SECTION  2.13. 
  Taxes  23     
SECTION  2.14. 
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs  24     
SECTION  2.15. 
  Mitigation Obligations; Replacement of Lenders  26 
ARTICLE III 
27 

GUARANTEE
27     
SECTION  3.01. 
  The Guarantee  27     
SECTION  3.02. 
  Obligations Unconditional  27     
SECTION  3.03. 
  Reinstatement  28     
SECTION  3.04. 
  Subrogation  28     
SECTION  3.05. 
  Remedies  28     
SECTION  3.06. 
  Continuing Guarantee  28     
SECTION  3.07. 
  Rights of Contribution  28     
SECTION  3.08. 
  General Limitation on Guarantee Obligations  29 

ARTICLE IV 
30   
REPRESENTATIONS AND WARRANTIES 
30     
SECTION  4.01. 
  Organization; Powers  30     
SECTION  4.02. 
  Authorization; Enforceability  30     
SECTION  4.03. 
  Governmental Approvals; No Conflicts  30     
SECTION  4.04. 
  Financial Condition; No Material Adverse Change  30 



i


--------------------------------------------------------------------------------



   
SECTION  4.05. 
  Properties  31     
SECTION  4.06. 
  Litigation and Environmental Matters  31     
SECTION  4.07. 
  Compliance with Laws and Agreements  31     
SECTION  4.08. 
  Investment and Holding Company Status  31     
SECTION  4.09. 
  Taxes  32     
SECTION  4.10. 
  ERISA  32     
SECTION  4.11. 
  Disclosure  32     
SECTION  4.12. 
  Use of Credit  32     
SECTION  4.13. 
  Subsidiaries  33     
SECTION  4.14. 
  Withholding Taxes  33     
SECTION  4.15. 
  Stamp Taxes  33     
SECTION  4.16. 
  Legal Form  33 
ARTICLE V 
33 

CONDITIONS
33     
SECTION  5.01. 
  Effective Date  33     
SECTION  5.02. 
  Each Credit Event  34 
ARTICLE VI 
35   
AFFIRMATIVE COVENANTS 
35     
SECTION  6.01. 
  Financial Statements and Other Information  35     
SECTION  6.02. 
  Notices of Material Events  37     
SECTION  6.03. 
  Preservation of Existence and Franchises  37     
SECTION  6.04. 
  Insurance  37     
SECTION  6.05. 
  Maintenance of Properties  37     
SECTION  6.06. 
  Payment of Taxes and Other Potential Charges and Priority Claims;       

  Payment of Other Current Liabilities  38     
SECTION  6.07. 
  Financial Accounting Practices  38     
SECTION  6.08. 
  Compliance with Applicable Laws  38     
SECTION  6.09. 
  Use of Loan Proceeds  39     
SECTION  6.10. 
  Continuation of and Change in Businesses  39     
SECTION  6.11. 
  Visitation  39     
SECTION  6.12. 
  Most Favored Lender Status  39 
ARTICLE VII 
40   
NEGATIVE COVENANTS 
40     
SECTION  7.01. 
  Mergers  40     
SECTION  7.02. 
  Dispositions  40     
SECTION  7.03. 
  Liens  41     
SECTION  7.04. 
  Transactions with Affiliates  42     
SECTION  7.05. 
  Ratio of Total Funded Debt to Total Capitalization  43     
SECTION  7.06. 
  Consolidated Net Worth  43     
SECTION  7.07. 
  Indebtedness  43     
SECTION  7.08. 
  Financial Strength Ratings  43     
SECTION  7.09. 
  Private Act  43     
SECTION  7.10. 
  Ratable Borrowings  43 



ii


--------------------------------------------------------------------------------



ARTICLE VIII 
44 


EVENTS OF DEFAULT  44 
ARTICLE IX 
46 


THE ADMINISTRATIVE AGENT  46 
ARTICLE X 
48 

MISCELLANEOUS
48 


SECTION  10.01.    Notices  48 


SECTION  10.02.    Waivers; Amendments  49 


SECTION  10.03.    Expenses; Indemnity; Damage Waiver  50 


SECTION  10.04.    Successors and Assigns  51 


SECTION  10.05.    Survival  54 


SECTION  10.06.    Counterparts; Integration; Effectiveness  54 


SECTION  10.07.    Severability  55 


SECTION  10.08.    Right of Setoff  55 


SECTION  10.09.    Governing Law; Jurisdiction; Etc  55 


SECTION  10.10.    WAIVER OF JURY TRIAL  56 


SECTION  10.11.    Headings  56 


SECTION  10.12.    Treatment of Certain Information; Confidentiality  56 


SECTION  10.13.    Judgment Currency  57 


SECTION  10.14.    USA PATRIOT Act  58 



iii


--------------------------------------------------------------------------------



SCHEDULE I  - Commitments  SCHEDULE II  - Indebtedness and Liens  SCHEDULE III 
- Litigation  SCHEDULE IV  - Environmental Matters  SCHEDULE V  - Subsidiaries 
    EXHIBIT A  - Form of Assignment and Assumption  EXHIBIT  B-1  - Form of
Opinion of Counsel to XL Capital  EXHIBIT  B-2  - Form of Opinion of Counsel to
XL America  EXHIBIT  B-3  - Form of Opinion of Special U.S. Counsel to the
Obligors  EXHIBIT  B-4  - Form of Opinion of Special Bermuda Counsel to XL
Insurance and XL Re  EXHIBIT  B-5  - Form of Opinion of Special Cayman Islands
Counsel to XL Capital 


iv


--------------------------------------------------------------------------------



               CREDIT AGREEMENT dated as of August 3, 2005, between XL CAPITAL
LTD, a Cayman Islands exempted limited liability company (“XL Capital”), X.L.
AMERICA, INC., a Delaware corporation (“XL America”), XL INSURANCE (BERMUDA)
LTD, a Bermuda limited liability company (“XL Insurance”) and XL RE LTD, a
Bermuda limited liability company (“XL Re” and, together with XL Capital, XL
America and XL Insurance, each a “Borrower” and each a “Guarantor” and
collectively, the “Borrowers” and the “Guarantors”; the Borrowers and the
Guarantors being collectively referred to as the “Obligors”), the LENDERS party
hereto, and BEAR STEARNS CORPORATE LENDING INC., as Administrative Agent.

               The Borrowers have requested that the Lenders make loans to them
in an aggregate principal amount not exceeding $100,000,000 at any one time
outstanding, and the Lenders are prepared to make such loans upon the terms and
conditions hereof. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS


               SECTION 1.01. Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

               “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

               “Adjusted LIBO Rate” means, for the Interest Period for any
Eurodollar Borrowing, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

               “Administrative Agent” means Bear Stearns Corporate Lending Inc.,
in its capacity as administrative agent for the Lenders hereunder.

               “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

               “Affiliate” means, with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.

               “Aggregate Credit Exposure” means the aggregate amount of the
Credit Exposures of each of the Lenders.

               “Alternate Base Rate” means, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day, and (b) the Federal
Funds Effective Rate for such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, as the case may be.

Credit Agreement


--------------------------------------------------------------------------------

- 2 -


               “Applicable Additional Margin” means a rate per annum equal to
0.10% for any period during which the aggregate outstanding principal amount of
the Loans shall be greater than 50% of the Commitments then in effect.

               “Applicable Margin” means, with respect to any Eurodollar Loan,
the rate per annum specified under the caption “Applicable Margin” in the table
contained in the definition of “Applicable Rate” in this Section or otherwise
determined in accordance with such definition.

               “Applicable Percentage” means, with respect to any Lender, the
percentage of the Commitments of all the Lenders represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

               “Applicable Rate” means, for any day, with respect to interest
margins applicable to Eurodollar Loans or the facility fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Applicable Margin ” or “Applicable Facility Fee Rate”, respectively,
based upon the S&P Rating and/or Moody’s Rating, on such date:

S&P/ Moody’s  Applicable Applicable Ratings  Margin Facility Fee Rate

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  > A+/A1  0.19%  0.06% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A/A2  0.23%  0.07% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

A-/A3  0.27%  0.08% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

< BBB+/Baa1or  0.40%  0.10%  unrated   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


               For purposes of the foregoing, (i) if either Moody’s or S&P shall
not have in effect a Moody’s Rating or a S&P Rating, as the case may be (other
than by reason of the circumstances referred to in the last sentence of this
definition), then the Applicable Rate shall be based upon the remaining rating,
(ii) if the Moody’s Rating and the S&P Rating shall fall within different
ratings, the Applicable Rate shall be based on the higher of the two ratings
unless one of the two ratings is two or more Categories higher than the other,
in which case the Applicable Rate shall be determined by reference to the
ratings level next above that of the lower of the two ratings, and (iii) if the
Moody’s Rating and the S&P Rating established or deemed to have been established
by Moody’s and S&P, respectively, shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of

Credit Agreement


--------------------------------------------------------------------------------

- 3 -


Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of providing insurance ratings, XL Capital and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

               “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender or any Other Lender, (b) an Affiliate of
a Lender or any Other Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender or any Other Lender.

               “Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.

               “Availability Period” means the period from and including the
Effective Date to but excluding the Commitment Termination Date.

               “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

               “Borrower Jurisdiction” means (a) Bermuda, (b) the Cayman Islands
and (c) any other country (i) where any Borrower is licensed or qualified to do
business or (ii) from or through which payments hereunder are made by any
Borrower.

               “Borrowers” means each of XL Capital, XL America, XL Insurance
and XL Re.

               “Borrowing” means, with respect to any Borrower, (a) all ABR
Loans of such Borrower made, converted or continued on the same date or (b) all
Eurodollar Loans of such Borrower that have the same Interest Period.

               “Borrowing Request” means a request by a Borrower for a Borrowing
in accordance with Section 2.02.

               “Business Day” means any day (a) that is not a Saturday, Sunday
or other day on which commercial banks in New York City, London, the Cayman
Islands or Bermuda are authorized or required by law to remain closed and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or the Interest Period
for, a Eurodollar Loan, or to a notice by a Borrower with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also a day on which dealings in Dollar deposits are carried out in the
London interbank market.

               “Capital Lease Obligations” of any Person means the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and

Credit Agreement


--------------------------------------------------------------------------------

- 4 -


the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

               “Change in Control” means the occurrence of any of the following
events or conditions: (a) any Person, including any syndicate or group deemed to
be a Person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended, acquires beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of capital stock of XL Capital entitling such Person to exercise 40% or
more of the total voting power of all shares of capital stock of XL Capital that
is entitled to vote generally in elections of directors, other than an
acquisition by XL Capital, any of its Subsidiaries or any employee benefit plans
of XL Capital; or (b) XL Capital merges or consolidates with or into any other
Person (other than a Subsidiary), another Person (other than a Subsidiary)
merges into XL Capital or XL Capital conveys, sells, transfers or leases all or
substantially all of its assets to another Person (other than a Subsidiary),
other than any transaction: (i) that does not result in a reclassification,
conversion, exchange or cancellation of the outstanding shares of capital stock
of XL Capital (other than the cancellation of any outstanding shares of capital
stock of XL Capital held by the Person with whom it merges or consolidates) or
(ii) which is effected solely to change the jurisdiction of incorporation of XL
Capital and results in a reclassification, conversion or exchange of outstanding
shares of capital stock of XL Capital solely into shares of capital stock of the
surviving entity; or (c) a majority of the members of XL Capital’s board of
directors are persons who are then serving on the board of directors without
having been elected by the board of directors or having been nominated for
election by its shareholders.

               “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.11(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

               “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

               “Commitment” means, with respect to any Lender, the commitment of
such Lender to make Loans under Section 2.01, in each case expressed as an
amount representing the maximum aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be (i) reduced from time to time
pursuant to Section 2.05 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule I or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $100,000,000.

               “Commitment Termination Date” means August 3, 2010.

               “Consolidated Net Worth” means, at any time, the consolidated
stockholders’ equity of XL Capital and its Subsidiaries, provided that the
calculation of such consolidated stockholders’ equity shall exclude (a) the
effect thereon of any adjustments required under

Credit Agreement


--------------------------------------------------------------------------------

- 5 -


Statement of Financial Accounting Standards No. 115 (“Accounting for Certain
Investments in Debt and Equity Securities”) and (b) any Exempt Indebtedness (and
the assets relating thereto) in the event such Exempt Indebtedness is
consolidated on the consolidated balance sheet of XL Capital and its
consolidated Subsidiaries in accordance with GAAP.

               “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

               “Credit Exposure” means, with respect to any Lender at any time,
the aggregate outstanding principal amount of such Lender’s Loans at such time.

               “Default” means any event or condition which constitutes an Event
of Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

               “Dollars” or “$” refers to lawful money of the United States of
America.

               “Effective Date” means the date on which the conditions specified
in Section 5.01 are satisfied (or waived in accordance with Section 10.02) .

               “Eligible Transferee” means (a) any Lender, (b) any Other Lender,
(b) an Affiliate of a Lender or any Other Lender, (c) an Approved Fund or (d) if
an Event of Default under clause (a), (b), (g) or (h) of Article VIII has
occurred and is continuing, any other Person.

               “Environmental Laws” means any Law, whether now existing or
subsequently enacted or amended, relating to (a) pollution or protection of the
environment, including natural resources, (b) exposure of Persons, including but
not limited to employees, to Hazardous Materials, (c) protection of the public
health or welfare from the effects of products, by-products, wastes, emissions,
discharges or releases of Hazardous Materials or (d) regulation of the
manufacture, use or introduction into commerce of Hazardous Materials, including
their manufacture, formulation, packaging, labeling, distribution,
transportation, handling, storage or disposal.

               “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of a Borrower or any Subsidiary
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

               “Equity Rights” means, with respect to any Person, any
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any shareholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.

Credit Agreement


--------------------------------------------------------------------------------

- 6 -


               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

               “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with any Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

               “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any of such
Borrower’s ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

               “Eurodollar”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans constituting such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

               “Event of Default” has the meaning assigned to such term in
Article VIII.

               “Excess Funding Guarantor” has the meaning assigned to such term
in Section 3.07.

               “Excess Payment” has the meaning assigned to such term in Section
3.07.

               “Excluded Taxes” means, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Borrower hereunder, (a) Taxes imposed on (or measured by)
its net income, net profits or overall gross receipts (including, without
limitation, branch profits or similar taxes) by the United States of America, or
by any jurisdiction under the laws of which such recipient is organized or
resident, in which such recipient has an office or with which such recipient has
any other connection (other than a connection that is deemed to arise solely by
reason of both (I) the transactions contemplated by this Agreement and (II) a
Borrower being organized in, maintaining an office in, conducting business in,
or having a connection with, such jurisdiction), (b) any Taxes not described in
clause (a) above (other than Other Taxes) that are imposed as a result of a
connection the Administrative Agent or any Lender, as the case may be, has with
the relevant jurisdiction (other than a connection that is deemed to arise
solely by reason of both (I)

Credit Agreement


--------------------------------------------------------------------------------

- 7 -


the transactions contemplated by this Agreement and (II) a Borrower being
organized or resident in, maintaining an office in, conducting business in, or
having a connection with, such jurisdiction) and (c) any Tax imposed pursuant to
a law in effect at the time such Lender first becomes a party to this Agreement
except to the extent that such Lender’s assignor, if any, was entitled at the
time of the assignment to receive additional amounts from the Borrowers with
respect to such Tax under Sections 2.13(a) or 2.13(c) and (d) any Tax that is
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law formally announced after such Lender becomes a party to this
Agreement) to comply with Section 2.13(e) .

               “Exempt Indebtedness” means any Indebtedness of any Person (other
than XL Capital or any of its Affiliates) that is consolidated on the balance
sheet of XL Capital and its consolidated Subsidiaries in accordance with GAAP
(whether or not required to be so consolidated); provided that (a) at the time
of the incurrence of such Indebtedness by such Person, the cash flows from the
assets of such Person shall reasonably be expected by such Person to liquidate
such Indebtedness and all other liabilities (contingent or otherwise) of such
Person and (b) no portion of such Indebtedness of such Person shall be
Guaranteed (other than guarantees of the type referred to in clause (a) or (b)
of the definition of Indebtedness) by, or shall be secured by a Lien on any
assets owned by, XL Capital or any of its Subsidiaries and neither such Person
nor any of the holders of such Indebtedness shall have any direct or indirect
recourse to XL Capital or any of its Subsidiaries (other than in respect of
liabilities and guarantees of the type referred to in clause (a) or (b) of the
definition of Indebtedness).

               “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent (or any Affiliate of the
Person serving as Administrative Agent or any other Person reasonably selected
by the Administrative Agent for this purpose) from three Federal funds brokers
of recognized standing selected by it.

               “Financial Officer” means, with respect to any Obligor, a
principal financial officer of such Obligor.

               “GAAP” means generally accepted accounting principles in the
United States of America.

               “GIC” means a guaranteed investment contract or funding agreement
or other similar agreement issued by a Borrower or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.

               “Governmental Authority” means the government of the United
States of America, or of any other nation (including the European Union), or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

Credit Agreement


--------------------------------------------------------------------------------

- 8 -


               “Granting Lender” has the meaning assigned to such term in
Section 10.04.

               “Guarantee” means, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including any obligation, whether or
not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor for the purpose of assuring the holder of such
Indebtedness, (ii) to advance or provide funds or other support for the payment
or purchase of any such Indebtedness or to maintain working capital, solvency or
other balance sheet condition of such other Person (including keepwell
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness, or (iv) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof. The amount of any Guarantee hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount of the Indebtedness in respect of which such
Guarantee is made. The terms “Guarantee” and “Guaranteed” used as a verb shall
have a correlative meaning.

               “Guaranteed Obligations” has the meaning assigned to such term in
Section 3.01.

               “Guarantors” means each of XL Capital, XL America, XL Insurance
and XL Re.

               “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

               “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

               “Indebtedness” means, for any Person, without duplication: (i)
all indebtedness or liability for or on account of money borrowed by, or for or
on account of deposits with or advances to (but not including accrued pension
costs, deferred income taxes or accounts payable of) such Person; (ii) all
obligations (including contingent liabilities) of such Person evidenced by
bonds, debentures, notes, banker’s acceptances or similar instruments; (iii) all
indebtedness or liability for or on account of property or services purchased or
acquired by such Person; (iv) any amount secured by a Lien on property owned by
such Person (whether or not assumed) and Capital Lease Obligations of such
Person (without regard to any limitation of the rights and remedies of the
holder of such Lien or the lessor under such capital lease to repossession or
sale of such property); (v) the maximum available amount of all standby letters
of credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); and (vi) all Guarantees of
such Person; provided that the following shall be excluded from Indebtedness of
XL Capital and any of its Subsidiaries for purposes of this Agreement: (a) all
payment liabilities of any such Person under insurance and reinsurance policies
from time to time issued by such Person, including guarantees of any such
payment

Credit Agreement


--------------------------------------------------------------------------------

- 9 -


liabilities; (b) all other liabilities (or guarantees thereof) arising in the
ordinary course of any such Person’s business as an insurance or reinsurance
company (including GICs and Stable Value Instruments and any Specified
Transaction Agreement relating thereto), or as a corporate member of The Council
of Lloyd’s, or as a provider of financial or investment services or contracts
(including GICs and Stable Value Instruments and any Specified Transaction
Agreement relating thereto); and (c) any Exempt Indebtedness.

               “Indemnified Taxes” means Taxes imposed on the Administrative
Agent or any Lender on or with respect to any payment hereunder, other than
Excluded Taxes and Other Taxes.

               “Insurance Subsidiary” means any Subsidiary which is subject to
the regulation of, and is required to file statutory financial statements with,
any governmental body, agency or official in any State or territory of the
United States or the District of Columbia which regulates insurance companies or
the doing of an insurance business therein.

               “Interest Election Request” means a request by a Borrower to
convert or continue a Borrowing in accordance with Section 2.04.

               “Interest Payment Date” means (a) with respect to any ABR Loan,
each Quarterly Date and (b) with respect to any Eurodollar Loan, the last day of
each Interest Period therefor and, in the case of any Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at three-month intervals after the first day of such Interest
Period.

               “Interest Period” means, for any Eurodollar Loan or Borrowing,
the period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as specified in the applicable Borrowing Request or
Interest Election Request; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

               “ISDA” has the meaning assigned to such term in Section 7.03(f) .

               “JPMCB” means JPMorgan Chase Bank, N.A.


               “Law” means any law (including common law), constitution,
statute, treaty, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.

Credit Agreement


--------------------------------------------------------------------------------

- 10 -


               “Lenders” means the Persons listed on Schedule I and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. As of the Closing Date, the only Lender
hereunder is Bear Stearns Corporate Lending Inc.

               “LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the LIBO Rate for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent (or any Affiliate of the Person serving as the
Administrative Agent or any other Person reasonably selected by the
Administrative Agent for this purpose) in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

               “Lien” means, with respect to any asset, any mortgage, deed of
trust, pledge, lien, security interest, charge or other encumbrance or security
arrangement of any nature whatsoever, including but not limited to any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security.

               “Loans” means the loans made by the Lenders to the Borrower
pursuant to Section 2.01.

               “Margin Stock” means “margin stock” within the meaning of
Regulations T, U and X of the Board.

               “Material Adverse Effect” means a material adverse effect on: (a)
the assets, business, financial condition or operations of a Borrower and its
Subsidiaries taken as a whole; or (b) the ability of a Borrower to perform any
of its payment or other material obligations under this Agreement.

               “Moody’s” means Moody’s Investors Service, Inc., or any successor
thereto.

               “Moody’s Rating” means, at any time, the rating of XL Capital’s
long-term senior unsecured debt (provided that such debt is not supported by any
other Person).

               “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

               “Non-U.S. Benefit Plan” means any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States by any Borrower or any of their Subsidiaries, with respect to
which such Borrower or such Subsidiary

Credit Agreement


--------------------------------------------------------------------------------

- 11 -


has an obligation to contribute, for the benefit of employees of such Borrower
or such Subsidiary, which plan, fund or other similar program provides, or
results in, the type of benefits described in Section 3(1) or 3(2) of ERISA, and
which plan is not subject to ERISA or the Code.

               “Obligors” means each of the Borrowers and each of the
Guarantors.

               “Other Credit Agreements” shall mean (a) the Three-Year Credit
Agreement dated as of June 23, 2004 among the Borrowers, the lenders party
thereto and JPMCB (formerly JPMorgan Chase Bank), as Administrative Agent and
(b) the Credit Agreement dated as of June 22, 2005 among the Borrowers, the
lenders party thereto and JPMCB, as Administrative Agent, in each case as
amended and in effect from time to time, including any renewals, extensions,
restatements or replacements thereof.

               “Other Lender” shall mean any Person party as a lender to any
Other Credit Agreement.

               “Other Taxes” means any and all present or future stamp or
documentary taxes or any other similar excise or property Taxes, arising from
any payment made hereunder or from the execution, delivery or enforcement of
this Agreement, but excluding property or similar Taxes other than any such
Taxes imposed in such circumstances solely as a result of the Borrower being
organized or resident in, maintaining an office in, conducting business in or
maintaining property located in the taxing jurisdiction in question.

               “Participant” has the meaning assigned to such term in Section
10.04.

               “PBGC” means the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

               “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

               “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

               “Prime Rate” means the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

               “Private Act” means separate legislation enacted in Bermuda with
the intention that such legislation apply specifically to a Borrower, in whole
or in part.

               “Pro Rata Share” has the meaning assigned to such term in Section
3.07.

               “Quarterly Date” means the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the date hereof.

Credit Agreement


--------------------------------------------------------------------------------

- 12 -


               “Register” has the meaning assigned to such term in Section
10.04.

               “Related Parties” means, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

               “Required Lenders” means, at any time, Lenders having Commitments
representing more than 50% of the aggregate amount of the Commitments at such
time; provided that, if the Commitments have expired or been terminated,
“Required Lenders” means Lenders having more than 50% of the Aggregate Credit
Exposure at such time.

               “S&P” means Standard & Poor’s Ratings, or any successor thereto.

               “S&P Rating” means, at any time, the rating of XL Capital’s
long-term senior unsecured debt (provided that such debt is not supported by any
other Person).

               “SAP” means, as to each Borrower and each Subsidiary that offers
insurance products, the statutory accounting practices prescribed or permitted
by the relevant Governmental Authority for such Borrower’s or such Subsidiary’s
domicile for the preparation of its financial statements and other reports by
insurance corporations of the same type as such Borrower or such Subsidiary in
effect on the date such statements or reports are to be prepared, except if
otherwise notified by XL Capital as provided in Section 1.03.

               “SEC” means the Securities and Exchange Commission or any
successor entity.

               “Significant Subsidiary” means, at any time, each Subsidiary of
XL Capital that, as of such time, meets the definition of a "significant
subsidiary" under Regulation S-X of the SEC.

               “Specified Transaction Agreement” means any agreement, contract
or documentation with respect to the following types of transactions: rate swap
transaction, swap option, basis swap, asset swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, current swap
transaction, cross-currency rate swap transaction, currency option, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending or
borrowing transaction, weather index transaction or forward purchase or sale of
a security, commodity or other financial instrument or interest, and
transactions on any commodity futures or other exchanges, markets and their
associated clearing houses (including any option with respect to any of these
transactions).

               “SPV” has the meaning assigned to such term in Section 10.04.

               “Stable Value Instrument” means any insurance, derivative or
similar financial contract or instrument designed to mitigate the volatility of
returns during a given period on a specified portfolio of securities held by one
party (the “customer”) through the commitment of the other party (the “SVI
provider”) to provide the customer with a credited rate of return on the
portfolio, typically determined through an interest-crediting mechanism (and in
exchange for which the SVI provider typically receives a fee).

Credit Agreement


--------------------------------------------------------------------------------

- 13 -


               “Statutory Reserve Rate” means, for any day (or for the Interest
Period for any Eurodollar Borrowing), a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject on such
day (or, with respect to an Interest Period, the denominator of which is the
number one minus the arithmetic mean of such aggregates for the days in such
Interest Period) with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

               “Subsidiary” means, with respect to any Person (the “parent”), at
any date, any corporation (or similar entity) of which a majority of the shares
of outstanding capital stock normally entitled to vote for the election of
directors (regardless of any contingency which does or may suspend or dilute the
voting rights of such capital stock) is at such time owned directly or
indirectly by the parent or one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of a Borrower.

               “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

               “Total Funded Debt” means, at any time, all Indebtedness of XL
Capital and its Subsidiaries and any other Person which would at such time be
classified in whole or in part as a liability on the consolidated balance sheet
of XL Capital and its consolidated Subsidiaries in accordance with GAAP (it
being understood for avoidance of doubt that any liability or obligation
excluded from the definition of Indebtedness shall not constitute Indebtedness
for purposes of this definition).

               “Transactions” means the execution, delivery and performance by
the Obligors of this Agreement, the borrowing of Loans and the use of the
proceeds thereof.

               “Type”, when used in reference to any Loan or Borrowing, refers
to whether the rate of interest on such Loan, or on the Loans constituting such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

               “Withdrawal Liability” means liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.

               SECTION 1.02. Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word

Credit Agreement


--------------------------------------------------------------------------------

- 14 -


“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

               SECTION 1.03. Accounting Terms; GAAP and SAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if XL Capital notifies the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or SAP, as the case may be, or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrowers that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or SAP, as the case may be, or in the application thereof, then
such provision shall be interpreted on the basis of GAAP or SAP, as the case may
be, as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

ARTICLE II

THE CREDITS


               SECTION 2.01. Loans and Borrowings.

               (a) Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to a Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
Aggregate Credit Exposure exceeding the total Commitments. Loans may be made, or
be outstanding, to more than one of the Borrowers at any time. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.

               (b) Obligations of Lenders. Except as provided herein, each Loan
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders to make Loans hereunder are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

Credit Agreement


--------------------------------------------------------------------------------

- 15 -


               (c) Type of Loans. Subject to Section 2.02, each Borrowing shall
be constituted entirely of ABR Loans or of Eurodollar Loans as any Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

               (d) Minimum Amounts; Limitation on Number of Borrowings. Each
Eurodollar Borrowing shall be in an aggregate amount of $10,000,000 or a larger
multiple of $1,000,000. Each ABR Borrowing shall be in an aggregate amount equal
to $10,000,000 or a larger multiple of $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.

               (e) Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, no Borrower shall be entitled to request (or to
elect to convert to or continue as a Eurodollar Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Commitment Termination
Date.

SECTION 2.02. Requests for Borrowings.


               (a) Notice by the Borrowers. To request a Borrowing, XL Capital
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by XL Capital.

               (b) Content of Borrowing Requests. Each telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.07:

     
(i) the relevant Borrower;



     (ii) the aggregate amount of the requested Borrowing;

     
(iii) the date of such Borrowing, which shall be a Business Day;

     
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

     
(v) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.01(e); and

     
(vi) the location and number of such Borrower’s account to which funds are to be
disbursed.

Credit Agreement


--------------------------------------------------------------------------------

- 16 -


               (c) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

               (d) Failure to Elect. If no election as to the Type of a
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the requested Borrowing shall be made instead as an ABR
Borrowing.

SECTION 2.03. Funding of Borrowings.


               (a) Funding by Lenders. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the relevant Borrower by promptly remitting the amounts so received, in like
funds, to the account of such Borrower designated by such Borrower in the
applicable Borrowing Request.

               (b) Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or in the case of any ABR Borrowing, on or prior
to the proposed date of such Borrowing) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the relevant Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate or
(ii) in the case of such Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Credit Agreement


--------------------------------------------------------------------------------

- 17 -


               SECTION 2.04. Interest Elections.


               (a) Elections by the Borrowers. The Loans constituting each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have the Interest
Period specified in such Borrowing Request. Thereafter, the relevant Borrower
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurodollar Borrowing, may elect the Interest Period therefor, all as provided in
this Section. The relevant Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.

               (b) Notice of Elections. To make an election pursuant to this
Section, XL Capital shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.02 if XL Capital were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by XL
Capital.

               (c) Content of Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.01:

     
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

     
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

     
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

     
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.01(e).

               (d) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

               (e) Failure to Elect; Events of Default. If XL Capital fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the

Credit Agreement


--------------------------------------------------------------------------------

- 18 -


Administrative Agent, at the request of the Required Lenders, so notifies XL
Capital, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period therefor.

               SECTION 2.05. Termination and Reduction of the Commitments.

               (a) Scheduled Termination. Unless previously terminated, the
Commitments shall terminate at the close of business on the Commitment
Termination Date.

               (b) Voluntary Termination or Reduction. The Borrowers may at any
time terminate, or from time to time reduce, the Commitments; provided that (i)
each reduction of the Commitments shall be in an amount that is $25,000,000 or a
larger multiple of $5,000,000 and (ii) the Borrowers shall not terminate or
reduce the Commitments if the Aggregate Credit Exposure would exceed the
Commitments. XL Capital shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under this paragraph (b) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by XL Capital pursuant to this
paragraph (b) shall be irrevocable; provided that a notice of termination of the
Commitments delivered by XL Capital may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by XL Capital (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Subject to the
proviso in the immediately preceding sentence, any termination or reduction of
the Commitments shall be permanent. Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.

               SECTION 2.06. Repayment of Loans; Evidence of Debt.

               (a) Repayment. Each Borrower hereby unconditionally promises to
pay to the Administrative Agent for account of the relevant Lenders the
outstanding principal amount of the Loans made to such Borrower on the
Commitment Termination Date.

               (b) Manner of Payment. Prior to any repayment or prepayment of
any Borrowings hereunder, XL Capital shall select the Borrowing or Borrowings to
be paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings shall be applied to repay any outstanding ABR Borrowings
before any other Borrowings. If XL Capital fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings and, second, to other
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.

               (c) Maintenance of Records by Lenders. Each Lender shall maintain
in accordance with its usual practice records evidencing the indebtedness of
each Borrower to such

Credit Agreement


--------------------------------------------------------------------------------

- 19 -


Lender resulting from each Loan made by such Lender to such Borrower, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

               (d) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made to each Borrower hereunder, the Type thereof and each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from such Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.

               (e) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such records
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

               (f) Promissory Notes. Any Lender may request that Loans made by
it to any Borrower be evidenced by a promissory note of such Borrower. In such
event, each Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.04) be represented by one or more promissory notes in such form payable to
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.07. Prepayment of Loans.


               (a) Right to Prepay Borrowings. The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section.

               (b) Notices, Etc. XL Capital shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.05, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.05. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.01. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.09 and shall be made in the
manner specified in Section 2.06(b) .

Credit Agreement


--------------------------------------------------------------------------------

- 20 -

               SECTION 2.08. Fees.

               (a) Facility Fee. XL Capital agrees to pay to the Administrative
Agent for account of each Lender a facility fee which shall accrue at a rate per
annum equal to the Applicable Rate (i) prior to the termination of such Lender’s
Commitment, on the daily amount of such Commitment (whether used or unused)
during the period from and including the Effective Date to but excluding the
earlier of the date on which such Commitment terminates and the Commitment
Termination Date and (ii) if such Lender continues to have any Credit Exposure
after its Commitment terminates, on the daily amount of such Lender’s Credit
Exposure from and including the date on which such Lender’s Commitment
terminates to but excluding the date on which such Lender ceases to have any
Credit Exposure. Accrued facility fees shall be payable on each Quarterly Date
and on the earlier of the date the Commitments terminate and the Commitment
Termination Date; provided that any facility fees accruing after such earlier
date shall be payable on demand.

               (b) Payment and Computation of Fees. All fees payable hereunder
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances. All fees payable under
this Section shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

SECTION 2.09. Interest.


               (a) ABR Loans. The Loans constituting each ABR Borrowing shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Additional Margin, if any.

               (b) Eurodollar Loans. The Loans constituting each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period for such Borrowing plus the Applicable Margin plus
the Applicable Additional Margin, if any.

               (c) Default Interest. Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

               (d) Payment of Interest. Accrued interest on each Loan shall be
payable by the applicable Borrower in arrears on each Interest Payment Date for
such Loan and upon the date the Commitments terminate; provided that (x)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (y) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Loan prior to the Commitment Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (z) in the event of any conversion of any
Eurodollar Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.

Credit Agreement


--------------------------------------------------------------------------------

- 21 -


               (e) Computation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

               SECTION 2.10. Alternate Rate of Interest. If prior to the
commencement of the Interest Period for any Eurodollar Borrowing:

     
(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

     
(b) the Administrative Agent is advised by the Required Lenders (acting in good
faith) that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their
respective Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to XL Capital and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies XL Capital and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

SECTION 2.11. Increased Costs.

               (a) Increased Costs Generally. If any Change in Law shall:

     
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

     
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or any Eurodollar Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrowers jointly and severally agree that they will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

               (b) Capital Requirements. If any Lender determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such

Credit Agreement


--------------------------------------------------------------------------------

- 22 -


Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

               (c) Certificates from Lenders. A certificate of a Lender setting
forth such Lender’s good faith determination of the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to XL
Capital and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof by XL Capital.

               (d) Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies XL Capital of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

               (e) Application to Taxes. Notwithstanding anything in this
Section to the contrary, this Section shall not apply to Taxes, which shall be
governed solely by Section 2.13.

               SECTION 2.12. Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.07(b) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by XL Capital pursuant to Section 2.15(b) of any Eurodollar Loan other than on
the last day of an Interest Period therefor, then, in any such event, the
Borrowers shall compensate each Lender for the loss attributable to such event.
The loss to any Lender attributable to any such event shall be deemed to be an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over (ii)
the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for Dollar deposits from other banks in the eurodollar market at the
commencement

Credit Agreement


--------------------------------------------------------------------------------

- 23 -


of such period. A certificate of any Lender setting forth such Lender’s good
faith determination of any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to XL Capital and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof by XL
Capital.

SECTION 2.13. Taxes.


               (a) Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if any Borrower shall
be required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

               (b) Payment of Other Taxes by the Borrowers. In addition, each
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

               (c) Indemnification by the Borrowers. The Borrowers shall
indemnify the Administrative Agent and each Lender, within 10 days after written
demand to XL Capital therefor, for the full amount of any Indemnified Taxes and
Other Taxes (including Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes, as the case may be, were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth the
Administrative Agent’s or such Lender’s, as the case may be, good faith
determination of the amount of such payment or liability delivered to XL Capital
by a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive as between such Lender or the Administrative Agent,
as the case may be, and the Borrowers absent manifest error.

               (d) Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by any Borrower to a Governmental
Authority, XL Capital on behalf of such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

               (e) Exemptions. Each Lender and the Administrative Agent shall,
at the written request of XL Capital, provide to any Borrower such form,
certification or similar documentation, if any (each duly completed, accurate
and signed) as is currently required by any Borrower Jurisdiction or any other
jurisdiction, or comply with such other requirements, if any, as is currently
applicable in such Borrower Jurisdiction or any other jurisdiction, in order to
obtain an exemption from, or reduced rate of, deduction, payment or withholding
of Indemnified Taxes or Other Taxes to which such Lender or the Administrative
Agent is entitled pursuant to

Credit Agreement


--------------------------------------------------------------------------------

- 24 -


an applicable tax treaty or the law of such Borrower Jurisdiction or any other
jurisdiction; provided that XL Capital shall have furnished to such Lender or
the Administrative Agent in a reasonably timely manner copies of such
documentation and notice of such requirements together with applicable
instructions. Upon the reasonable request of XL Capital in writing, each Lender
and the Administrative Agent will provide to XL Capital such form, certification
or similar documentation (each duly completed, accurate and signed) as may in
the future be required by any Borrower Jurisdiction or any other jurisdiction,
or comply with such other requirements, if any, as may be applicable in such
Borrower Jurisdiction or any other jurisdiction in order to obtain an exemption
from, or reduced rate of, deduction, payment or withholding of Indemnified Taxes
or Other Taxes to which such Lender or the Administrative Agent is entitled
pursuant to an applicable tax treaty or the law of the relevant jurisdiction. In
addition, each Lender agrees from time to time when a lapse in time or change in
circumstances renders the previous documentation obsolete or inaccurate in any
material respect, it will deliver to the Borrowers such properly completed and
executed documentation as will permit such payments to continue to be made
without withholding or at a reduced rate, or notify the Borrowers that it is
unable to do so.

               (f) If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund from the relevant
Governmental Authority (in cash or as an offset against another tax liability
owing to such Governmental Authority) of any Taxes or Other Taxes as to which it
has been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
such Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes not expressly required to be made
available hereunder which it reasonably deems confidential) to any Borrower or
any other Person.

               SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

               (a) Payments by the Borrowers. The Borrowers shall make each
payment required to be made by them hereunder (whether of principal, interest or
fees, under Section 2.11, 2.12 or 2.13, or otherwise) prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices at 383 Madison Avenue, New York, New York 10179, except payments
pursuant to Sections 2.11, 2.12, 2.13 and 10.03, which shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment

Credit Agreement


--------------------------------------------------------------------------------

- 25 -


hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

               (b) Application of Insufficient Payments. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, to pay interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, to pay principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

               (c) Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Borrowing shall be made from the Lenders, each payment of fees
under Section 2.08 shall be made for account of the relevant Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.05
shall be applied to the respective Commitments, in each case pro rata according
to the amounts of their respective Commitments (or, in the case of any such
payment after the termination of the Commitments, pro rata according to the
Aggregate Credit Exposure); (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by any Borrower
shall be made for account of the Lenders pro rata according to the respective
unpaid principal amounts of the Loans of such Borrower; and (iv) each payment of
interest on Loans by a Borrower shall be made for account of the Lenders pro
rata according to the amounts of interest on such Loans then due and payable
thereunder.

               (d) Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon then due than the proportion received by any
other relevant Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to any Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

Credit Agreement


--------------------------------------------------------------------------------

- 26 -


               (e) Presumptions of Payment. Unless the Administrative Agent
shall have received notice from a Borrower prior to the date on which any
payment is due to the Administrative Agent for account of the relevant Lenders
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders the amount due. In such event, if the relevant Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

               (f) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.14(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

               SECTION 2.15. Mitigation Obligations; Replacement of Lenders.

               (a) Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.11, or if any Borrower is required to pay
any additional amount or indemnification payment to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.13, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.11 or 2.13, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

               (b) Replacement of Lenders. If any Lender requests compensation
under Section 2.11, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.13, or if any Lender defaults in its obligation to fund Loans, then
XL Capital may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by XL Capital that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) XL Capital shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the relevant Borrower
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.13, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a

Credit Agreement


--------------------------------------------------------------------------------

- 27 -


result of a waiver by such Lender or otherwise, the circumstances entitling the
relevant Borrower to require such assignment and delegation cease to apply.

ARTICLE III

GUARANTEE


               SECTION 3.01. The Guarantee. Each Guarantor hereby jointly and
severally guarantees to each Lender and the Administrative Agent and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of the principal of and
interest on the Loans made by the Lenders to each of the Borrowers (other than
such Guarantor in its capacity as a Borrower hereunder) and all other amounts
from time to time owing to the Lenders or the Administrative Agent by such
Borrowers under this Agreement, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). Each Guarantor hereby further jointly and severally agrees that
if any Borrower (other than such Guarantor in its capacity as a Borrower
hereunder) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, such Guarantor
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

               SECTION 3.02. Obligations Unconditional. The obligations of the
Guarantors under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrowers under this Agreement or any other agreement
or instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantors
hereunder shall be absolute and unconditional, joint and several, under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:

     
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

     
(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted; or

     
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred

Credit Agreement


--------------------------------------------------------------------------------

- 28 -


> to herein shall be waived or any other guarantee of any of the Guaranteed
> Obligations or any security therefor shall be released or exchanged in whole
> or in part or otherwise dealt with.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

               SECTION 3.03. Reinstatement. The obligations of the Guarantors
under this Article shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of any Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantors jointly and
severally agree that they will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including reasonable
fees of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

               SECTION 3.04. Subrogation. The Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments
they shall not exercise any right or remedy arising by reason of any performance
by them of their guarantee in Section 3.01, whether by subrogation or otherwise,
against any Borrower or any other guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations.

               SECTION 3.05. Remedies. The Guarantors jointly and severally
agree that, as between the Guarantors and the Lenders, the obligations of the
Borrowers under this Agreement may be declared to be forthwith due and payable
as provided in Article VIII (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article VIII) for purposes of
Section 3.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against any Borrower and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by any Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section 3.01.

               SECTION 3.06. Continuing Guarantee. The guarantee in this Article
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

               SECTION 3.07. Rights of Contribution. The Guarantors (other than
XL Capital) hereby agree, as between themselves, that if any such Guarantor
shall become an Excess Funding Guarantor (as defined below) by reason of the
payment by such Guarantor of any Guaranteed Obligations, each other Guarantor
(other than XL Capital) shall, on demand of such Excess

Credit Agreement


--------------------------------------------------------------------------------

- 29 -


Funding Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Article III and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

                For purposes of this Section, (i) “Excess Funding Guarantor”
means, in respect of any Guaranteed Obligations, a Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate
present fair saleable value of all properties of such Guarantor (excluding any
shares of stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of all of the Guarantors (other than XL Capital) exceeds the
amount of all the debts and liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Guarantors under this Article III) of all of the Guarantors (other than XL
Capital), determined (A) with respect to any Guarantor that is a party hereto on
the date hereof, as of the date hereof, and (B) with respect to any other
Guarantor, as of the date such Guarantor becomes a Guarantor hereunder.

               SECTION 3.08. General Limitation on Guarantee Obligations. In any
action or proceeding involving any corporate law, or any bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 3.01 would otherwise, taking into
account the provisions of Section 3.07, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

Credit Agreement


--------------------------------------------------------------------------------

- 30 -

ARTICLE IV

REPRESENTATIONS AND WARRANTIES


               Each Borrower represents and warrants to the Lenders that:

               SECTION 4.01. Organization; Powers. Such Borrower and each of its
Significant Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

               SECTION 4.02. Authorization; Enforceability. The Transactions are
within such Borrowers’ corporate powers and have been duly authorized by all
necessary corporate and, if required, by all necessary shareholder action. This
Agreement has been duly executed and delivered by such Borrower and constitutes
a legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium, examination
or similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

               SECTION 4.03. Governmental Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of (including any
exchange control approval), registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of such Borrower or any
of its Significant Subsidiaries or any order of any Governmental Authority, (c)
will not violate or result in a default under any material indenture, agreement
or other instrument binding upon such Borrower or any of its Significant
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) will not result in the creation
or imposition of any Lien on any asset of such Borrower or any of its
Significant Subsidiaries.

               SECTION 4.04. Financial Condition; No Material Adverse Change.

               (a) Financial Condition. Such Borrower has heretofore furnished
to the Lenders the consolidated balance sheet and statements of income,
stockholders’ equity and cash flows of such Borrower and its consolidated
Subsidiaries (A) as of and for the fiscal year ended December 31, 2004, reported
on by PricewaterhouseCoopers LLP, independent public accountants (as provided in
XL Capital’s Report on Form 10-K filed with the SEC for the fiscal year ended
December 31, 2004), and (B) as of and for the fiscal quarter ended March 31,
2005, as provided in XL Capital’s Report on Form 10-Q filed with the SEC for the
fiscal quarter ended March 31, 2005. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of such Borrower and its respective consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP or (in the case of XL
Insurance or XL Re) SAP, subject to year-end audit adjustments and the absence

Credit Agreement


--------------------------------------------------------------------------------

- 31 -


of footnotes in the case of the statements referred to in clause (B) of the
first sentence of this paragraph.

               (b) No Material Adverse Change. Since December 31, 2004, there
has been no material adverse change in the assets, business, financial condition
or operations of such Borrower and its Subsidiaries, taken as a whole.

SECTION 4.05. Properties.


               (a) Property Generally. Such Borrower and each of its Significant
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Liens permitted
by Section 7.03 and except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

               (b) Intellectual Property. Such Borrower and each of its
Significant Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by such Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 4.06. Litigation and Environmental Matters.

               (a) Actions, Suits and Proceedings. Except as disclosed in
Schedule III or as routinely encountered in claims activity, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of such Borrower, threatened
against or affecting such Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

               (b) Environmental Matters. Except as disclosed in Schedule IV and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
such Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required for its business under any Environmental Law, (ii) has
incurred any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

               SECTION 4.07. Compliance with Laws and Agreements. Such Borrower
and each of its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

               SECTION 4.08. Investment and Holding Company Status. Such
Borrower is not (a) an “investment company” as defined in, or subject to
regulation under, the Investment

Credit Agreement


--------------------------------------------------------------------------------

- 32 -


Company Act of 1940 or (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935.

               SECTION 4.09. Taxes. Such Borrower and each of its Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to file any such Tax
return or pay any such Taxes could not reasonably be expected to result in a
Material Adverse Effect.

               SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

                Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) all contributions required to be made by any
Borrower or any of their Subsidiaries with respect to a Non-U.S. Benefit Plan
have been timely made, (ii) each Non-U.S. Benefit Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
laws and has been maintained, where required, in good standing with the
applicable Governmental Authority and (iii) neither any Borrower nor any of
their Subsidiaries has incurred any obligation in connection with the
termination or withdrawal from any Non-U.S. Benefit Plan.

               SECTION 4.11. Disclosure. The reports, financial statements,
certificates or other information furnished by such Borrower to the Lenders in
connection with the negotiation of this Agreement or delivered hereunder (taken
as a whole) do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

               SECTION 4.12. Use of Credit. Neither such Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock. No part of the proceeds of any
Loan hereunder will be used to buy or carry any Margin Stock (except for
repurchases of the capital stock of XL Capital and purchases of Margin Stock in
accordance with XL Capital’s Statement of Investment Policy Objectives and
Guidelines as in effect on the date hereof or as it may be changed from time to
time by a resolution duly adopted by the board of directors of XL Capital (or
any committee thereof)). The purchase of any Margin Stock with the proceeds of
any Loan will not be in violation of Regulation U or X of the Board and, after
applying the proceeds of such Loan, not more than 25% of the value of the assets
of XL Capital and its Subsidiaries taken as a whole consists or will consist of
Margin Stock.

Credit Agreement


--------------------------------------------------------------------------------

- 33 -

               SECTION 4.13. Subsidiaries. Set forth in Schedule V is a complete
and correct list of all of the Subsidiaries of XL Capital as of March 31, 2005,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule V, (x) each of XL Capital
and its Subsidiaries owns, free and clear of Liens, and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule V, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) except as disclosed in filings of XL Capital with the SEC
prior to the date hereof, there are no outstanding Equity Rights with respect to
any Borrower.

               SECTION 4.14. Withholding Taxes. Based upon information with
respect to each Lender provided by each Lender to the Administrative Agent, as
of the date hereof, the payment of the principal of and interest on the Loans,
the fees under Section 2.08 and all other amounts payable hereunder will not be
subject, by withholding or deduction, to any Indemnified Taxes imposed by
Bermuda or the Cayman Islands.

               SECTION 4.15. Stamp Taxes. To ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement or any promissory
notes evidencing Loans made (or to be made), it is not necessary, as of the date
hereof, that this Agreement or such promissory notes or any other document be
filed or recorded with any Governmental Authority in Bermuda or the Cayman
Islands, or that any stamp or similar tax be paid on or in respect of this
Agreement in any such jurisdiction, or such promissory notes or any other
document other than such filings and recordations that have already been made
and such stamp or similar taxes that have been paid.

               SECTION 4.16. Legal Form. Each of this Agreement and any
promissory notes evidencing Loans made (or to be made) is in proper legal form
under the laws of any Borrower Jurisdiction for the admissibility thereof in the
courts of such Borrower Jurisdiction.

ARTICLE V

CONDITIONS

               SECTION 5.01. Effective Date. The obligations of the Lenders to
make Loans hereunder are subject to the receipt by the Administrative Agent of
each of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 10.02):

     
(a)
Executed Counterparts
. From each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page to
this Agreement) that such party has signed a counterpart of this Agreement.

Credit Agreement


--------------------------------------------------------------------------------

- 34 -


     
(b)
Opinions of Counsel to the Obligors
. Opinions, each dated the Effective Date, of (i) Charles F. Barr, Esq., counsel
to XL Capital, substantially in the form of Exhibit B-1, (ii) Richard G.
McCarty, Esq., counsel to XL America, substantially in the form of Exhibit B-2,
(iii) Cahill Gordon & Reindel
LLP
, special U.S. counsel for the Obligors, substantially in the form of Exhibit
B-3, (iv) Conyers, Dill & Pearman, special Bermuda counsel to XL Insurance and
XL Re, substantially in the form of Exhibit B-4 and (v) Appleby Spurling Hunter,
special Cayman Islands counsel to XL Capital, substantially in the form of
Exhibit B-5.

     
(c)
Corporate Documents
. Such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing, if
applicable, of the Obligors, the authorization of the Transactions and any other
legal matters relating to the Obligors, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

     
(d)
Officer’s Certificate
. A certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of XL Capital, confirming compliance with the
conditions set forth in the lettered clauses of the first sentence of Section
5.02.



     (e) Other Documents. Such other documents as the Administrative Agent or
any Lender or its counsel may reasonably request.

               The obligation of any Lender to make its initial extension of
credit hereunder is also subject to the payment by XL Capital of such fees as XL
Capital shall have agreed to pay to any Lender or the Administrative Agent in
connection herewith, including the reasonable fees and expenses of one counsel
to the initial Lender hereunder, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the extensions of
credit hereunder (to the extent that reasonably detailed statements for such
fees and expenses have been delivered to XL Capital).

               The Administrative Agent shall notify the Borrowers and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

               SECTION 5.02. Each Credit Event. The obligation of each Lender to
make any Loan is additionally subject to the satisfaction of the following
conditions:

     
(a) the representations and warranties of the Obligors set forth in this
Agreement (other than, at any time after the Effective Date, in Section 4.04(b))
shall be true and correct on and as of the date of such Loan (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

     
(b) at the time of and immediately after giving effect to the making of such
Loan, no Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Obligors on the date thereof as to the matters specified in clauses (a) and
(b) of the immediately preceding sentence.

Credit Agreement


--------------------------------------------------------------------------------

- 35 -

ARTICLE VI

AFFIRMATIVE COVENANTS


               Until the Commitments have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrowers covenant and agree with the Lenders that:

               SECTION 6.01. Financial Statements and Other Information. Each
Borrower will furnish to the Administrative Agent and each Lender:

     
(a) within 135 days after the end of each fiscal year of each Borrower except
for XL America (but in the case of XL Capital, within 100 days after the end of
each fiscal year of XL Capital), the audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of such
Borrower and its consolidated Subsidiaries as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year (if such figures were already produced for such corresponding period
or periods) (it being understood that delivery to the Lenders of XL Capital’s
Report on Form 10-K filed with the SEC shall satisfy the financial statement
delivery requirements of this paragraph (a) to deliver the annual financial
statements of XL Capital so long as the financial information required to be
contained in such Report is substantially the same as the financial information
required under this paragraph (a)), all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of such Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP or (in the case of XL Insurance and XL Re) SAP, as
the case may be, consistently applied;

     
(b) by June 15 of each year, (i) an unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of XL
America and its consolidated Subsidiaries as of the end of and for the
immediately preceding fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year (if such figures were already
produced for such corresponding period or periods), all certified by a Financial
Officer of XL America as presenting fairly in all material respects the
financial condition and results of operations of XL America and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) audited statutory financial statements for each Insurance
Subsidiary of XL America reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such audited consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of such Insurance Subsidiaries in accordance with SAP, consistently
applied;

Credit Agreement


--------------------------------------------------------------------------------

- 36 -


     
(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of such Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of such Borrower
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year (if
such figures were already produced for such corresponding period or periods),
all certified by a Financial Officer of such Borrower as presenting fairly in
all material respects the financial condition and results of operations of such
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP or (in the case of XL Insurance and XL Re) SAP, as the case may be,
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that delivery to the Lenders of XL
Capital’s Report on Form 10-Q filed with the SEC shall satisfy the financial
statement delivery requirements of this paragraph (c) to deliver the quarterly
financial statements of XL Capital so long as the financial information required
to be contained in such Report is substantially the same as the financial
information required under this paragraph (c));

     
(d) concurrently with any delivery of financial statements under clause (a), (b)
or (c) of this Section, a certificate signed on behalf of each Borrower by a
Financial Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.03, 7.05, 7.06
and 7.07 and (iii) stating whether any change in GAAP or (in the case of XL
Insurance, XL Re and any Insurance Subsidiary of XL America) SAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.04 and, if any such change has occurred,
specifying any material effect of such change on the financial statements
accompanying such certificate;

     
(e) concurrently with any delivery of financial statements under clauses (a) and
(b)(ii) of this Section, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

     
(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by such Borrower
or any of its respective Subsidiaries with the SEC, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any U.S. or other securities exchange, or distributed by such Borrower to its
shareholders generally, as the case may be;

     
(g) concurrently with any delivery of financial statements under clause (a), (b)
or (c) of this Section, a certificate of a Financial Officer of XL Capital,
setting forth on a consolidated basis for XL Capital and its consolidated
Subsidiaries as of the end of the fiscal year or quarter to which such
certificate relates (i) the aggregate book value of assets which are subject to
Liens permitted under Section 7.03(h) and the aggregate book value of
liabilities which are subject to Liens permitted under Section 7.03(h)(it being
understood that the reports required by paragraphs (a), (b) and (c) of this
Section shall

Credit Agreement

--------------------------------------------------------------------------------

- 37 -


satisfy the requirement of this clause (i) of this paragraph (g) if such reports
set forth separately, in accordance with GAAP, line items corresponding to such
aggregate book values) and (ii) a calculation showing the portion of each of
such aggregate amounts which portion is attributable to transactions among
wholly-owned Subsidiaries of XL Capital;

     
(h) within 90 days after the end of each of the first three fiscal quarters of
each fiscal year and within 135 days after the end of each fiscal year of XL
Capital (commencing with the fiscal year ending December 31, 2005), a statement
of a Financial Officer of XL Capital listing, as of the end of the immediately
preceding fiscal quarter of XL Capital, the amount of cash and the securities of
the Borrowers and their Subsidiaries that have been posted as collateral under
Section 7.03(f); and

     
(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of XL Capital or any of
its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

                SECTION 6.02. Notices of Material Events. Each Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

     
(a) the occurrence of any Default; and

     
(b) any event or condition constituting, or which could reasonably be expected
to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the relevant Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken by such Borrower with respect thereto.

               SECTION 6.03. Preservation of Existence and Franchises. Each
Borrower will, and will cause each of its Significant Subsidiaries to, maintain
its corporate existence and its material rights and franchises in full force and
effect in its jurisdiction of incorporation; provided that the foregoing shall
not prohibit any merger or consolidation permitted under Section 7.01. Each
Borrower will, and will cause each of its Subsidiaries to, qualify and remain
qualified as a foreign corporation in each jurisdiction in which failure to
receive or retain such qualification would have a Material Adverse Effect.

               SECTION 6.04. Insurance. Each Borrower will, and will cause each
of its Significant Subsidiaries to, maintain with financially sound and
reputable insurers, insurance with respect to its properties in such amounts as
is customary in the case of corporations engaged in the same or similar
businesses having similar properties similarly situated.

               SECTION 6.05. Maintenance of Properties. Each Borrower will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition the properties now or hereafter owned,
leased or otherwise possessed by and used or useful in its business and will
make or cause to be made all needful and proper repairs, renewals,

Credit Agreement


--------------------------------------------------------------------------------

- 38 -


replacements and improvements thereto so that the business carried on in
connection therewith may be properly conducted at all times except if the
failure to do so would not have a Material Adverse Effect, provided, however,
that the foregoing shall not impose on such Borrower or any Subsidiary of such
Borrower any obligation in respect of any property leased by such Borrower or
such Subsidiary in addition to such Borrower’s obligations under the applicable
document creating such Borrower’s or such Subsidiary’s lease or tenancy.

               SECTION 6.06. Payment of Taxes and Other Potential Charges and
Priority Claims; Payment of Other Current Liabilities. Each Borrower will, and
will cause each of its Subsidiaries to, pay or discharge:

               
(a) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income;

               
(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such property; and

               
(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such property (other than Liens
not forbidden by Section 7.03) or which, if unpaid, might give rise to a claim
entitled to priority over general creditors of such Borrower or such Subsidiary
in any proceeding under the Bermuda Companies Law or Bermuda Insurance Law, or
any insolvency proceeding, liquidation, receivership, rehabilitation,
dissolution or winding-up involving such Borrower or such Subsidiary;

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, such Borrower or such Subsidiary need not
pay or discharge any such tax, assessment, charge, levy or claim (i) so long as
the validity thereof is contested in good faith and by appropriate proceedings
diligently conducted and so long as such reserves or other appropriate
provisions as may be required by GAAP or SAP, as the case may be, shall have
been made therefor or (ii) so long as such failure to pay or discharge would not
have a Material Adverse Effect.

               SECTION 6.07. Financial Accounting Practices. Such Borrower will,
and will cause each of its consolidated Subsidiaries to, make and keep books,
records and accounts which, in reasonable detail, accurately and fairly reflect
its transactions and dispositions of its assets and maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of financial
statements required under Section 6.01 in conformity with GAAP and SAP, as
applicable, and to maintain accountability for assets.

               SECTION 6.08. Compliance with Applicable Laws. Each Borrower
will, and will cause each of its Subsidiaries to, comply with all applicable
Laws (including but not limited to the Bermuda Companies Law and Bermuda
Insurance Laws) in all respects; provided that such Borrower or any Subsidiary
of such Borrower will not be deemed to be in violation of this Section as a
result of any failure to comply with any such Law which would not (i) result in

Credit Agreement


--------------------------------------------------------------------------------

- 39 -


fines, penalties, injunctive relief or other civil or criminal liabilities
which, in the aggregate, would have a Material Adverse Effect or (ii) otherwise
impair the ability of such Borrower to perform its obligations under this
Agreement.

               SECTION 6.09. Use of Loan Proceeds. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X. Each Borrower will use the proceeds of all Loans made to it
for the general corporate purposes of, such Borrower and its Affiliates.

               SECTION 6.10. Continuation of and Change in Businesses. Each
Borrower and its Significant Subsidiaries will continue to engage in
substantially the same business or businesses it engaged in (or proposes to
engage in) on the date of this Agreement and businesses related or incidental
thereto.

               SECTION 6.11. Visitation. Each Borrower will permit such Persons
as any Lender may reasonably designate to visit and inspect any of the
properties of such Borrower, to discuss its affairs with its financial
management, and provide such other information relating to the business and
financial condition of such Borrower at such times as such Lender may reasonably
request. Each Borrower hereby authorizes its financial management to discuss
with any Lender the affairs of such Borrower.

               SECTION 6.12. “Most Favored Lender” Status. If at any time after
the Effective Date XL Capital shall enter into any new syndicated credit
facility (including any increase, renewal, extension, amendment, restatement or
replacement of either of the Other Credit Agreements) that contains any
provision (each a “Subject Provision”) which is more beneficial to the lenders
under such new syndicated credit facility, or is more restrictive on XL Capital
or any of its Subsidiaries, than the provisions of this Agreement, then XL
Capital shall provide prompt written notice thereof to the Administrative Agent
(and furnish the Administrative Agent a copy of the definitive documentation for
such new syndicated credit facility). Thereupon, unless waived in writing by the
Required Lenders within 10 Business Days of the Administrative Agent’s receipt
of such notice, such Subject Provision shall be deemed incorporated by reference
into this Agreement, mutatis mutandis, as if set forth fully herein effective as
of the date when such Subject Provision became effective under such new
syndicated credit facility. If at any time the terms of any Subject Provision
incorporated into this Agreement pursuant to this Section shall be amended or
otherwise modified in a manner that is beneficial to XL Capital, then, upon
notice thereof by XL Capital to the Administrative Agent, such Subject Provision
shall be deemed so amended or otherwise modified in this Agreement, provided
that, to the extent that XL Capital shall directly or indirectly pay or cause to
be paid any amendment or similar fee to lenders (but not including any agency or
upfront fees in connection with any such new syndicated credit facility) as
consideration for or as an inducement to the entering into of any amendment or
modification of any Subject Provision, XL Capital shall pay such fee, on the
same terms, ratably to each Lender. Upon the request of the Required Lenders,
the Obligors shall enter into such amendments to this Agreement as the Required
Lenders may reasonably request, evidencing the incorporation of such Subject
Provision into this Agreement.

Credit Agreement


--------------------------------------------------------------------------------

- 40 -

ARTICLE VII

NEGATIVE COVENANTS


               Until the Commitments have expired or terminated, the principal
of and interest on each Loan and all fees payable hereunder have been paid in
full, each of the Borrowers covenants and agrees with the Lenders that:

               SECTION 7.01. Mergers. No Borrower will merge with or into or
consolidate with any other Person, except that if no Default shall occur and be
continuing or shall exist at the time of such merger or consolidation or
immediately thereafter and after giving effect thereto (a) any Borrower may
merge or consolidate with any other corporation, including a Subsidiary, if such
Borrower shall be the surviving corporation, (b) XL Capital may merge with or
into or consolidate with any other Person in a transaction that does not result
in a reclassification, conversion, exchange or cancellation of the outstanding
shares of capital stock of XL Capital (other than the cancellation of any
outstanding shares of capital stock of XL Capital held by the Person with whom
it merges or consolidates) and (c) any Borrower may enter into a merger or
consolidation which is effected solely to change the jurisdiction of
incorporation of such Borrower and results in a reclassification, conversion or
exchange of outstanding shares of capital stock of such Borrower solely into
shares of capital stock of the surviving entity.

               SECTION 7.02. Dispositions. No Borrower will, nor will it permit
any of its Significant Subsidiaries to, sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily (any of the
foregoing being referred to in this Section as a “Disposition” and any series of
related Dispositions constituting but a single Disposition), any of its
properties or assets, tangible or intangible (including but not limited to sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper or general intangibles with or without recourse), except:

     
(a) Dispositions in the ordinary course of business involving current assets or
other invested assets classified on such Borrower’s or its respective
Subsidiaries’ balance sheet as available for sale or as a trading account;

     
(b) sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, provided that any such sales,
conveyances or transfers shall not individually, or in the aggregate for the
Borrowers and their respective Subsidiaries, exceed $500,000,000 in any calendar
year;

      
(c) Dispositions of equipment or other property which is obsolete or no longer
used or useful in the conduct of the business of such Borrower or its
Subsidiaries; or

     
(d) Dispositions from a Borrower or a wholly-owned Subsidiary to any other
Borrower or wholly-owned Subsidiary.

Credit Agreement


--------------------------------------------------------------------------------

- 41 -


     SECTION 7.03. Liens. No Borrower will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or assets, tangible or intangible, now owned or hereafter acquired by
it, except:

     
(a) Liens existing on the date hereof (and extension, renewal and replacement
Liens upon the same property, provided that the amount secured by each Lien
constituting such an extension, renewal or replacement Lien shall not exceed the
amount secured by the Lien theretofore existing) and listed on Part B of
Schedule II;

     
(b) Liens arising from taxes, assessments, charges, levies or claims described
in Section 6.06 that are not yet due or that remain payable without penalty or
to the extent permitted to remain unpaid under the provision of Section 6.06;

     
(c) Liens on property securing all or part of the purchase price thereof to such
Borrower and Liens (whether or not assumed) existing on property at the time of
purchase thereof by such Borrower (and extension, renewal and replacement Liens
upon the same property); provided (i) each such Lien is confined solely to the
property so purchased, improvements thereto and proceeds thereof, and (ii) the
aggregate amount of the obligations secured by all such Liens on any particular
property at any time purchased by such Borrower, as applicable, shall not exceed
100% of the lesser of the fair market value of such property at such time or the
actual purchase price of such property;

     
(d) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a property or asset
to, or materially impair its use in the business of, such Borrower or any such
Subsidiary;

     
(e) Liens securing Indebtedness permitted by Section 7.07(b) covering assets
whose market value is not materially greater than the amount of the Indebtedness
secured thereby plus a commercially reasonable margin;

     
(f) Liens on cash and securities of a Borrower or any of its Subsidiaries
incurred as part of the management of its investment portfolio including, but
not limited to, pursuant to any International Swaps and Derivatives Association,
Inc. (“ISDA”) documentation or any Specified Transaction Agreement in accordance
with XL Capital’s Statement of Investment Policy Objectives and Guidelines as in
effect on the date hereof or as it may be changed from time to time by a
resolution duly adopted by the board of directors of XL Capital (or any
committee thereof);

     
(g) Liens on cash and securities not to exceed $500,000,000 in the aggregate
securing obligations of a Borrower or any of its Subsidiaries arising under any
ISDA documentation or any other Specified Transaction Agreement (it being
understood that in no event shall this clause (g) preclude any Person (other
than any Subsidiary of XL Capital) in which XL Capital or any of its
Subsidiaries shall invest (each an “investee”) from granting Liens on such
Person’s assets to secure hedging obligations of such Person, so long as such
obligations are non-recourse to XL Capital or any of its Subsidiaries (other
than any investees)), provided that, for purposes of determining the aggregate
amount of cash and/or securities subject to such Liens under this clause (g),
the aggregate

Credit Agreement


--------------------------------------------------------------------------------

- 42 -


amount of cash and/or securities on which any Borrower or any Subsidiary shall
have granted a Lien in favor of a counterparty at any time shall be netted
against the aggregate amount of cash and/or securities on which such
counterparty shall have granted a Lien in favor of such Borrower or such
Subsidiary, as the case may be, at such time, so long as the relevant agreement
between such Borrower or such Subsidiary, as the case may be, provides for the
netting of their respective obligations thereunder;

     
(h) Liens on (i) assets received, and on actual or imputed investment income on
such assets received incurred as part of its business including activities
utilizing ISDA documentation or any Specified Transaction Agreement relating and
identified to specific insurance payment liabilities or to liabilities arising
in the ordinary course of any Borrowers’ or any of their Subsidiary’s business
as an insurance or reinsurance company (including GICs and Stable Value
Instruments) or corporate member of The Council of Lloyd’s or as a provider of
financial or investment services or contracts, or the proceeds thereof
(including GICs and Stable Value Instruments), in each case held in a segregated
trust, trust or other account and securing such liabilities, (ii) assets
securing Exempt Indebtedness of any Person (other than XL Capital or any of its
Affiliates) in the event such Exempt Indebtedness is consolidated on the
consolidated balance sheet of XL Capital and its consolidated Subsidiaries in
accordance with GAAP or (iii) any other assets subject to any trust or other
account arising out of or as a result of contractual, regulatory or any other
requirements; provided that in no case shall any such Lien secure Indebtedness
and any Lien which secures Indebtedness shall not be permitted under this clause
(h);

     
(i) statutory and common law Liens of materialmen, mechanics, carriers,
warehousemen and landlords and other similar Liens arising in the ordinary
course of business; and

     
(j) Liens existing on property of a Person immediately prior to its being
consolidated with or merged into any Borrower or any of their Subsidiaries or
its becoming a Subsidiary, and Liens existing on any property acquired by any
Borrower or any of their Subsidiaries at the time such property is so acquired
(whether or not the Indebtedness secured thereby shall have been assumed) (and
extension, renewal and replacement Liens upon the same property, provided that
the amount secured by each Lien constituting such an extension, renewal or
replacement Lien shall not exceed the amount secured by the Lien theretofore
existing), provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Subsidiary or such acquisition of property and (ii) each such Lien shall extend
solely to the item or items of property so acquired and, if required by terms of
the instrument originally creating such Lien, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property.

               SECTION 7.04. Transactions with Affiliates. No Borrower will, nor
will it permit any of its Significant Subsidiaries to, enter into or carry out
any transaction with (including purchase or lease property or services to, loan
or advance to or enter into, suffer to remain in existence or amend any
contract, agreement or arrangement with) any Affiliate of such Borrower, or
directly or indirectly agree to do any of the foregoing, except (i) transactions

Credit Agreement


--------------------------------------------------------------------------------

- 43 -


involving guarantees or co-obligors with respect to any Indebtedness described
in Part A of Schedule II, (ii) transactions among the Borrowers and their
wholly-owned Subsidiaries and (iii) transactions with Affiliates in good faith
in the ordinary course of such Borrower’s business consistent with past practice
and on terms no less favorable to such Borrower or any Subsidiary than those
that could have been obtained in a comparable transaction on an arm’s length
basis from an unrelated Person.

               SECTION 7.05. Ratio of Total Funded Debt to Total Capitalization.
XL Capital will not permit its ratio of (a) Total Funded Debt to (b) the sum of
Total Funded Debt plus Consolidated Net Worth to be greater than 0.35:1.00 at
any time.

               SECTION 7.06. Consolidated Net Worth. XL Capital will not permit
its Consolidated Net Worth to be less than the sum of (a) $5,000,000,000 plus
(b) 25% of consolidated net income (if positive) of XL Capital and its
Subsidiaries for each fiscal quarter ending on or after June 30, 2005.

               SECTION 7.07. Indebtedness. No Borrower will, nor will it permit
any of its Subsidiaries to, at any time create, incur, assume or permit to exist
any Indebtedness, or agree, become or remain liable (contingent or otherwise) to
do any of the foregoing, except:

     
(a) Indebtedness created hereunder;

     (b) secured Indebtedness (including secured reimbursement obligations with
respect to letters of credit) of any Borrower or any Subsidiary in an aggregate
principal amount (for all Borrowers and their respective Subsidiaries) not
exceeding at any time outstanding 15% of Consolidated Net Worth;

     
(c) other unsecured Indebtedness, so long as upon the incurrence thereof no
Default would occur or exist;

     
(d) Indebtedness consisting of accounts or claims payable and accrued and
deferred compensation (including options) incurred in the ordinary course of
business by any Borrower or any Subsidiary;

     
(e) Indebtedness incurred in transactions described in Section 7.03(f) and (g);
and

     
(f) Indebtedness existing on the date hereof and described in Part A of Schedule
II and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof.

               SECTION 7.08. Financial Strength Ratings. None of XL Capital, XL
Insurance and XL Re will permit at any time its financial strength ratings to be
less than “A-” from A.M. Best & Co. (or its successor).

               SECTION 7.09. Private Act. No Borrower will become subject to a
Private Act other than the X.L. Insurance Company, Ltd. Act, 1989.

               SECTION 7.10. Ratable Borrowings. No Borrower shall permit Loans
to be outstanding hereunder in an aggregate principal amount greater than the
Maximum Percentage of

Credit Agreement


--------------------------------------------------------------------------------

- 44 -


the Aggregate Revolving Credit Exposure for a period of more than 10 Business
Days; provided that, if an Event of Default shall have occurred and be
continuing, no Borrower shall permit Loans to be outstanding hereunder in an
aggregate principal amount greater than the Maximum Percentage of the Aggregate
Revolving Credit Exposure at any time. For this purpose, (i) “Aggregate
Revolving Credit Commitments” means, at any time, the sum of, without
duplication, (a) the Commitments then in effect and (b) the maximum amount of
commitments to make loans (whether used or unused) by the lenders under the
Other Credit Agreements then in effect; (ii) “Aggregate Revolving Credit
Exposure” means, at any time, the sum of (a) the Aggregate Credit Exposure and
(b) the aggregate outstanding principal amount of the loans under the Other
Credit Agreements at such time; and (iii) “Maximum Percentage” means the
percentage of the Aggregate Revolving Credit Commitments represented by the
Commitments.

ARTICLE VIII

EVENTS OF DEFAULT

               If any of the following events (“Events of Default”) shall occur:

     
(a) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

     
(b) any Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of 5 or more days;

     
(c) any representation or warranty made or deemed made by any Borrower in or in
connection with this Agreement or any amendment or modification hereof, or in
any certificate or financial statement furnished pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made (or deemed made) or furnished;

     
(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VII;

     
(e) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article or the reporting requirement pursuant to Section
6.01(h)) and such failure shall continue unremedied for a period of 20 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to such Obligor;

     
(f) any Borrower or any of its Subsidiaries shall default (i) in any payment of
principal of or interest on any other obligation for borrowed money in principal
amount of $50,000,000 or more, or any payment of any principal amount of
$50,000,000 or more under Hedging Agreements, in each case beyond any period of
grace provided with respect thereto, or (ii) in the performance of any other
agreement, term or condition

Credit Agreement


--------------------------------------------------------------------------------

- 45 -




contained in any such agreement (other than Hedging Agreements) under which any
such obligation in principal amount of $50,000,000 or more is created, if the
effect of such default is to cause or permit the holder or holders of such
obligation (or trustee on behalf of such holder or holders) to cause such
obligation to become due prior to its stated maturity or to terminate its
commitment under such agreement, provided that this clause (f) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

     
(g) a decree or order by a court having jurisdiction in the premises shall have
been entered adjudging any Borrower a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization of such Borrower under the
Bermuda Companies Law or the Cayman Islands Companies Law or any other similar
applicable Law, and such decree or order shall have continued undischarged or
unstayed for a period of 60 days; or a decree or order of a court having
jurisdiction in the premises for the appointment of an examiner, receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of such Borrower
or a substantial part of its property, or for the winding up or liquidation of
its affairs, shall have been entered, and such decree or order shall have
continued undischarged and unstayed for a period of 60 days;

     
(h) any Borrower shall institute proceedings to be adjudicated a voluntary
bankrupt, or shall consent to the filing of a bankruptcy proceeding against it,
or shall file a petition or answer or consent seeking reorganization under the
Bermuda Companies Law or the Cayman Islands Companies Law or any other similar
applicable Law, or shall consent to the filing of any such petition, or shall
consent to the appointment of an examiner, receiver or liquidator or trustee or
assignee in bankruptcy or insolvency of it or a substantial part of its
property, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due, or
corporate or other action shall be taken by such Borrower in furtherance of any
of the aforesaid purposes;

     
(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against any Borrower or any of its
Subsidiaries or any combination thereof and the same shall not have been
vacated, discharged, stayed (whether by appeal or otherwise) or bonded pending
appeal within 45 days from the entry thereof;

     
(j) an ERISA Event (or similar event with respect to any Non-U.S. Benefit Plan)
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events and such similar events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $100,000,000;

     
(k) a Change in Control shall occur;

     
(l) XL Capital shall cease to own, beneficially and of record, directly or
indirectly
all of the outstanding voting shares of capital stock of XL Insurance, XL Re or
XL America; or



Credit Agreement


--------------------------------------------------------------------------------

- 46 -


     
(m) the guarantee contained in Article III shall terminate or cease, in whole or
material part, to be a legally valid and binding obligation of each Guarantor or
any Guarantor or any Person acting for or on behalf of any of such parties shall
contest such validity or binding nature of such guarantee itself or the
Transactions, or any other Person shall assert any of the foregoing;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE IX

THE ADMINISTRATIVE AGENT

               Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

               The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with any Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

               The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for

Credit Agreement


--------------------------------------------------------------------------------

- 47 -


the failure to disclose, any information relating to any Borrower or any of
their Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

               The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

               The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

               The Administrative Agent may resign at any time by notifying the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right, in consultation with XL Capital, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall nonetheless become effective and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative

Credit Agreement


--------------------------------------------------------------------------------

- 48 -


Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder (if not already discharged therefrom as provided above
in this paragraph). The fees payable by XL Capital to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between XL Capital and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

               Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE X

MISCELLANEOUS

               SECTION 10.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

     
(a) if to any Borrower, to XL Capital at XL House, One Bermudiana Road, Hamilton
HM 11 Bermuda, Attention of Roderick Gray (Telecopy No. (441) 296-6399); with a
copy to Kirstin Romann Gould, Esq. at the same address and telecopy number (441)
295-2840);

     
(b) if to the Administrative Agent, to Bear Stearns Corporate Lending Inc., 383
Madison Avenue, New York, New York 10179, Attention of Randall Trombley
(Telecopy No. (212) 272-8871; Telephone No. (212) 272-9184); and

     
(c) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrowers and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

               Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless



Credit Agreement


--------------------------------------------------------------------------------

- 49 -


otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Without limiting the
foregoing, the Borrowers may furnish to the Administrative Agent and the Lenders
the financial statements required to be furnished by it pursuant to Section
6.01(a), 6.01(b) or 6.01(c) by electronic communications pursuant to procedures
approved by the Administrative Agent.

SECTION 10.02. Waivers; Amendments.


               (a) No Deemed Waivers; Remedies Cumulative. No failure or delay
by the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrowers
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

               (b) Amendments. Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Obligors and the Required Lenders or by the
Obligors and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall:

     
(i) increase the Commitment of any Lender without the written consent of such
Lender,

     
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees or other amounts payable hereunder, without the
written consent of each Lender directly affected thereby,

     
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby,

     
(iv) change Section 2.20(c) or 2.20(d) without the consent of each Lender
directly affected thereby,

     
(v) release any of the Guarantors from any of their guarantee obligations under
Article III without the written consent of each Lender, and

Credit Agreement


--------------------------------------------------------------------------------

- 50 -


     
(vi) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

                SECTION 10.03. Expenses; Indemnity; Damage Waiver.

               (a) Costs and Expenses. The Borrowers jointly and severally agree
to pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of one legal counsel for the Administrative Agent and one legal
counsel for the Lenders, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof.

               (b) Indemnification by the Borrowers. The Borrowers shall jointly
and severally indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee (but not including
Excluded Taxes), incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds thereof, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from or arise
out of the gross negligence or willful misconduct of such Indemnitee.

               (c) Reimbursement by Lenders. To the extent that the Borrowers
fail to pay any amount required to be paid by them to the Administrative Agent
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or

Credit Agreement


--------------------------------------------------------------------------------

- 51 -


indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

               (d) Waiver of Consequential Damages, Etc. To the extent permitted
by applicable law, no Borrower shall assert, and each Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or the use of the proceeds thereof.

               (e) Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.

               SECTION 10.04. Successors and Assigns.

               (a) Assignments Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

               (b) Assignments by Lenders. (i) Subject to the conditions set
forth in paragraph (b)(ii) of this Section, any Lender may assign all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans) to (A) any Eligible Transferee or (B)
with the prior written consent of the Borrowers and the Administrative Agent
(such consent, in each case, not to be unreasonably withheld) any other Person.

> (ii) Assignments shall be subject to the following additional conditions:

               
(A) except in the case of an assignment to any Eligible Transferee or an
assignment of the entire remaining amount of the assigning Lender’s Commitment,
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrowers and the Administrative Agent
otherwise consent, provided that no such consent of the Borrowers shall be
required if an Event of Default under clause (a), (b), (g) or (h) of Article
VIII has occurred and is continuing;

               
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

Credit Agreement


--------------------------------------------------------------------------------

- 52 -


               
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

               
(D) the assignee, if it shall not be a Lender, shall deliver an Administrative
Questionnaire to the Administrative Agent (with a copy to XL Capital).

               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 10.03) . Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

               (iv) Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose vehicle (an
“SPV”) of such Granting Lender, identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers, the option
to provide to the Borrowers all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrowers pursuant to Section
2.01, provided that (i) nothing herein shall constitute a commitment by any SPV
to make any Loan, (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) the Borrowers
may bring any proceeding against either or both the Granting Lender or the SPV
in order to enforce any rights of the Borrowers hereunder. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by the Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any payment under this
Agreement for which a Lender would otherwise be liable, for so long as, and to
the extent, the related Granting Lender makes such payment. In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof arising out of any claim
against such SPV under this Agreement. In addition, notwithstanding anything to
the contrary contained in this Section, any SPV may with notice to, but without
the prior written consent of, the Borrowers or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to its Granting Lender or to any financial institutions
(consented to by the Borrowers and the Administrative Agent) providing liquidity
and/or credit support (if any) with respect to commercial paper issued by such



Credit Agreement


--------------------------------------------------------------------------------

- 53 -


SPV to fund such Loans and such SPV may disclose, on a confidential basis,
confidential information with respect to any Borrower and its Subsidiaries to
any rating agency, commercial paper dealer or provider of a surety, guarantee or
credit liquidity enhancement to such SPV. Notwithstanding anything to the
contrary in this Agreement, no SPV shall be entitled to any greater rights under
Section 2.11 or Section 2.13 than its Granting Lender would have been entitled
to absent the use of such SPV. This paragraph may not be amended without the
consent of any SPV at the time holding Loans under this Agreement.

                (v) The Administrative Agent, acting for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in New York City a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, the Commitment of, and
principal amount of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

                (vi) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section and any written consent to such assignment required
by paragraph (b)(i) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

                (c) Participations. (i) Any Lender may sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment, the Loans owing to it); provided that (A) any such
participation sold to a Participant which is not an Eligible Transferee or a
Federal Reserve Bank shall be made only with the consent (which in each case
shall not be unreasonably withheld) of XL Capital and the Administrative Agent,
(B) such Lender’s obligations under this Agreement shall remain unchanged, (C)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (D) the Borrowers, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12 and 2.13 (subject to the requirements of such
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent

Credit Agreement


--------------------------------------------------------------------------------

- 54 -


permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.14(d) as though it were a Lender.

                (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.11, 2.12 or 2.13 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant or the Lender interest assigned, unless (A) the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent and (B) in the case of Section 2.11 or 2.13, the entitlement to greater
payment results solely from a Change in Law formally announced after such
Participant became a Participant.

                (d) Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

               (e) No Assignments to Borrowers or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to any Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

               SECTION 10.05. Survival. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.11,
2.12, 2.13 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the expiration or termination of the Commitments
or the termination of this Agreement or any provision hereof.

               SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding

Credit Agreement


--------------------------------------------------------------------------------

- 55 -


upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

               SECTION 10.07. Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

               SECTION 10.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

               SECTION 10.09. Governing Law; Jurisdiction; Etc.

               (a) Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

               (b) Submission to Jurisdiction. Each Obligor hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

               (c) Waiver of Venue. Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

Credit Agreement


--------------------------------------------------------------------------------

- 56 -


               (d) Service of Process. By the execution and delivery of this
Agreement, XL Capital Ltd, XL Insurance (Bermuda) Ltd and XL Re Ltd acknowledge
that they have by a separate written instrument, designated and appointed CT
Corporation System, 111 Eighth Avenue, 13th floor, New York, New York 10011 (or
any successor entity thereto), as its authorized agent upon which process may be
served in any suit or proceeding arising out of or relating to this Agreement
that may be instituted in any federal or state court in the State of New York.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

               (e) Waiver of Immunities. To the extent that any Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution or execution, on the ground of sovereignty or
otherwise) with respect to itself or its property, it hereby irrevocably waives,
to the fullest extent permitted by applicable law, such immunity in respect of
its obligations under this Agreement.

               SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

               SECTION 10.11. Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

SECTION 10.12. Treatment of Certain Information; Confidentiality.

               (a) Treatment of Certain Information. Each of the Borrowers
acknowledge that from time to time financial advisory, investment banking and
other services may be offered or provided to any Borrower or one or more of
their Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender and each of
the Borrowers hereby authorizes each Lender to share any information delivered
to such Lender by such Borrower and its Subsidiaries pursuant to this Agreement,
or in connection with the decision of such Lender to enter into this Agreement,
to any such subsidiary or affiliate, it being understood that (i) any such
information shall be used only for the purpose of advising the Borrowers or
preparing presentation materials for the benefit of the Borrowers and (ii) any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender hereunder.
Such authorization shall

Credit Agreement


--------------------------------------------------------------------------------

- 57 -


survive the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

               (b) Confidentiality. Each of the Administrative Agent, the
Lenders and each SPV agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority (including self-regulating
organizations) having jurisdiction over the Administrative Agent or any Lender
(or any Affiliate thereof), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement in writing containing
provisions substantially the same as those of this paragraph and for the benefit
of the Borrowers, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (b) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Borrower and its obligations,
(vii) with the consent of the Borrowers or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
paragraph or (B) becomes available to the Administrative Agent or any Lender on
a nonconfidential basis from a source other than a Borrower. For the purposes of
this paragraph, “Information” means all information received from a Borrower
relating to a Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Borrower; provided that, in the case of information
received from a Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, each of the Administrative Agent and the Lenders
agree that they will not trade the securities of any of the Borrowers based upon
non-public Information that is received by them.

               SECTION 10.13. Judgment Currency. This is an international loan
transaction in which the obligations of each Borrower under this Agreement to
make payment hereunder shall be satisfied only in Dollars and only if such
payment shall be made in New York City, and the obligations of each Borrower
under this Agreement to make payment to (or for account of) a Lender in Dollars
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any other currency or in another place
except to the extent that such tender or recovery results in the effective
receipt by such Lender in New York City of the full amount of Dollars payable to
such Lender under this Agreement. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency (in this Section called the “judgment currency”), the rate of exchange
that shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Dollars at the principal
office of the Administrative Agent in New York City with the judgment currency
on the Business Day next preceding the day on which such judgment is rendered.
The obligation of each Borrower in

Credit Agreement


--------------------------------------------------------------------------------

- 58 -


respect of any such sum due from it to the Administrative Agent or any Lender
hereunder (in this Section called an “Entitled Person”) shall, notwithstanding
the rate of exchange actually applied in rendering such judgment, be discharged
only to the extent that on the Business Day following receipt by such Entitled
Person of any sum adjudged to be due hereunder in the judgment currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer Dollars to New York City with the amount of the judgment currency so
adjudged to be due; and each Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in Dollars, the amount (if
any) by which the sum originally due to such Entitled Person in Dollars
hereunder exceeds the amount of the Dollars so purchased and transferred.

               SECTION 10.14. USA PATRIOT Act. Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), such Lender is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify each Borrower in accordance with said
Act.

Credit Agreement


--------------------------------------------------------------------------------

- 59 -


               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

  XL CAPITAL LTD,    as a Borrower and a Guarantor          By
/s/ SIMON RICH     Name:  SIMON RICH     Title:  SVP & Controller     U.S.
Federal Tax Identification No.: 98-0191089        X.L. AMERICA, INC.,      as a
Borrower and a Guarantor                        By
/s/ CAROL A. McFATE     Name:  CAROL A. McFATE     Title:  Managing Director,
Treasury Department     U.S. Federal Tax Identification No.: 06-1516268       
XL INSURANCE (BERMUDA) LTD,    as a Borrower and a Guarantor        By
/s/ CHRISTOPHER A. COELHO               Name:  CHRISTOPHER A. COELHO            
 Title:  Senior Vice President &            Chief Financial Officer     U.S.
Federal Tax Identification No. : 98-0354869        XL RE LTD,    as a Borrower
and a Guarantor        By
/s/ MARK BERRY       Name:  MARK BERRY       Title:  Senior Vice President    
U.S. Federal Tax Identification No.: 98-0351953   


Credit Agreement


--------------------------------------------------------------------------------

- 60 -


  LENDERS          BEAR STEARNS CORPORATE LENDING INC.,    individually and as
Administrative Agent                By:  /s/ KEITH C. BARNISH     Name:  KEITH
C. BARNISH     Title:  Executive Vice President


Credit Agreement


--------------------------------------------------------------------------------